CARR, Judge.
The accused was convicted in the lower court on a charge of operating a motor vehicle upon a public highway while intoxicated.
Demurrers were interposed to the complaint. However, the record does not contain a formal judgment of the action of the court incident thereto. Paletz et al. v. Tayloe et al., 230 Ala. 131, 159 So. 836.
The cause was tried by the court without the aid of a jury. The defendant was adjudged guilty, and a fine of $100.00 was imposed.
The evidence in the case consists of the testimony of the two arresting officers. The appellant did not offer any evidence.
*129The officers testified that they observed the defendant' while he was driving an automobile along the public highway in DeKalb County, Alabama. His manner of operating the vehicle invited their investigation. They stopped the car and observed that the appellant was, in fact, in a drunken condition. The arrest was made forthwith and the prosecution followed.
Clearly the evidence sustains the adjudication of guilt.
The judgment of the court below is due to be affirmed. It is so ordered.
Affirmed.